MEMORANDUM OF DECISION.
The Defendant, Donald White, appeals his conviction of one count of theft by unauthorized taking (Class E), 17-A M.R.S.A. § 353, following a jury trial in Superior Court, Waldo County. He contends that the presiding justice erred in admitting certain testimony relating to the ownership of timber which the Defendant was charged with taking. He also argues that the evidence at trial was insufficient to support his conviction.
We affirm the judgment of the Superior Court.
The challenged testimony related only to the corporate identity of the owner of the stolen timber. As we recently stated, “The name of the owner of stolen property does not constitute an essential factual element of the offense of theft; it is the fact that the stolen property is the property of one other than the defendant which is a necessary ingredient of this charge.” State v. Brasslett, 451 A.2d 890, 893 (Me.1982). The proof that this Defendant did not own the timber was in no sense dependent on the testimony now challenged. Whether or not error, the admission of such testimony was harmless. M.R.Crim.P. 52(a).
As to the sufficiency of the evidence, our review of the record fails to convince us that “no rational trier of fact could find proof of guilt beyond a reasonable doubt.” State v. Bleyl, 435 A.2d 1349, 1368 (Me.1981).
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.